COOK, Judge:
I dissent.
I believe the holding in United States v. Morley, 20 U.S.C.M.A. 179, 43 C.M.R. 19 (1970), mandates that the specification in this case alleging a sale of drugs to a civilian at a site in the civilian community be dismissed for lack of jurisdiction.
The only distinction between Morley and the instant ease is certain on-post activity. I find that activity too gossamer a thread to support jurisdiction.
While some language in the opinion in United States v. Sexton, 23 U.S.C.M.A. 101, 48 C.M.R. 662 (1974), could be used to buttress jurisdiction in this case, I cannot ignore the critical fact that in that case the off-post sale was to a serviceman.
The majority also cites apparently with favor United States v. Butler, 41 C.M.R. 620 (ACMR 1969). I do not find the obiter dicta in that case on this point either persuasive or controlling.
I would set aside the finding of guilty of Specification 2 of the charge and dismiss it for want of jurisdiction.